UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-36888 U.S. RARE EARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0638338 (State or other jurisdiction of incorporation) (IRS Employer File Number) 5600 Tennyson Parkway, Suite 240, Plano, Texas (Address of principal executive offices) (zip code) (972) 294-7116 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No As of August 10, 2015, we had11,327,050 shares of common stock outstanding. TABLE OF CONTENTS Heading Page PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets – June 30, 2015 and December 31, 2014 (audited) 3 Condensed Consolidated Statements of Operations – Three and six months ended June 30, 2015 and 2014 4 Condensed Consolidated Statements of Cash Flows – Six months ended June 30, 2015 and 2014 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II - OTHER INFORMATION Item 1. Legal Proceedings 29 Item1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosure 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signatures 30 2 PART I. FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AN EXPLORATION STAGE COMPANY June 30, December 31, (unaudited) ASSETS Current assets Cash $ $ Deposits Prepaid expenses Total current assets Deferred financing costs - Property and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-related party Payroll tax liability Accrued compensation-officers Accrued interest Accrued interest-related party Share repurchase obligation Short-term notes payable, less unamortized discount and debt issuance costs of $16,982 and $0 at June 30, 2015 and December 31, 2014, respectively Legal settlement liabilities Total current liabilities Stockholders’ deficit Common stock, par value $0.00001, 100,000,000 shares authorized as of June 30, 2015 and December 31, 2014; 11,143,717 and 11,118,390 shares issued and outstanding as of June 30, 2015 and December 31, 2014 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to condensed consolidated financial statements 3 U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AN EXPLORATION STAGE COMPANY (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Operating costs and expenses: Selling, general and administrative expenses $ Exploration expense Total operating expenses (Loss) from operations ) Other expense: Interest expense Interest and penalties on payroll tax claim - - Loss on legal settlement - Total other expense (Loss) from continuing operations $ ) $ ) $ ) $ ) Income from discontinued operations - - - Net loss $ ) $ ) $ ) $ ) Per share data: Net loss per share before discontinued operations attributable to UREE common shareholders $ ) $ ) $ ) $ ) Discontinued operations attributable to UREE common shareholders $
